Citation Nr: 0730307	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  05-06 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

Records on file document that the veteran served on active 
duty from May 1960 to May 1964 and from January 1977 to 
December 1980.  Records (including service medical records) 
also indicate that he had additional active duty service from 
the mid 1960s through the mid 1970s.  The veteran died in 
June 2004 and the appellant is his widow.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 2004 rating decision of the Waco, Texas, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In March 2007, the appellant testified before the undersigned 
Acting Veterans Law Judge at a hearing held at the Waco RO.  
A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The veteran died in June 2004 solely from adenocarcinoma 
of the sigmoid colon with metastatic disease involving the 
bones, peritoneum, lung, liver, and lymph nodes. 

2.  At the time of the veteran's death, service connection 
was in effect for a low back disability, a cervical spine 
disability, a laceration of the left wrist with ulnar nerve 
palsy, cysts of the back and left leg, a left shoulder 
disability, a right thigh disability, and right ureteral 
calculus.  The veteran also received a total disability 
rating based on individual unemployability (TDIU), effective 
October 5, 2002.

3.  The conditions which caused or contributed to the 
veteran's death (adenocarcinoma of the sigmoid colon with 
metastatic disease) were not manifested during service or 
within one year after the veteran's discharge from service, 
and a preponderance of medical evidence is against a showing 
that any such conditions were related to service or to the 
veteran's service connected disorders. 

4.  The veteran's service-connected disabilities are not 
shown to have substantially or materially contributed to the 
cause of his death.

5.  At the time of the veteran's death, he had not been rated 
as totally disabled for a continuous period of 10 years, nor 
was he rated as totally disabled continuously since his 
release from active duty and for at least 5 years immediately 
preceding his death. 

6.  There is no specific pleading of clear and unmistakable 
error in any prior decision.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1310, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.312 (2006).

2.  The legal requirements for establishing entitlement to 
DIC under 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that she should submit all pertinent evidence in her 
possession, by letter mailed in July 2004, prior to its 
initial adjudication of the claims.   

Although the appellant has not been provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the cause of the veteran's death, the 
Board finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for the veteran's cause of death.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claim was no more than harmless error.

The record also reflects that VA has taken appropriate 
efforts to assist in the development of the appellants claim.  
All known pertinent service medical records and post-service 
medical records are associated with the claims file.  While 
VA has not sought a medical opinion in this case, as 
discussed below, there is no probative medical evidence that 
the veteran's service-connected disabilities substantially or 
materially contributed to the cause of his death.  Therefore, 
the Board has determined that a VA medical opinion is not 
required because the medical evidence of record is sufficient 
to decide the claim and there is no reasonable possibility 
that such an opinion would result in evidence to substantiate 
the claim.  

Neither the appellant nor her representative has identified 
any outstanding evidence that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such evidence.  Therefore, the Board is also satisfied that 
VA has complied with the duty to assist requirements of the 
VCAA and the pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  Accordingly, the Board will address the 
merits of the appellant's claims.


Service Connection for Cause of Death

Legal Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war and manifests a malignant tumor to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The certificate of death indicates that the veteran died in 
June 2004 as a result of adenocarcinoma of the colon.  An 
amended certificate of death, received in December 2004, 
indicates that the veteran died of stage IV adenocarcinoma of 
a sigmoid colon with metastatic disease involving the bones, 
peritoneum, lung, liver, and lymph nodes.  No other condition 
was identified as an immediate cause of death or a 
substantial contributory cause of death.   

At the time of the veteran's death, service connection was in 
effect for a low back disability, a cervical spine 
disability, a laceration of the left wrist with ulnar nerve 
palsy, cysts of the back and left leg, a left shoulder 
disability, a right thigh disability, and right ureteral 
calculus with a combined disability rating of 60 percent.  
The veteran also received TDIU benefits, effective October 5, 
2002.

There is no medical evidence suggesting that adenocarcinoma 
of the colon was present in service or until many years 
thereafter, or suggesting that it is etiologically related to 
service.  The veteran's service medical records contain no 
treatment, complaints, or diagnosis related to his colon or 
colon cancer and his separation examination in May 1964 and 
the Physical Evaluation Board report of October 1980 contain 
no notations with respect to the veteran's colon.  The post-
service medical evidence of record also contains no evidence 
of a colon disorder or cancer until January 2002.  

The appellant has argued that the veteran's service-connected 
low back osteoarthritis aggravated the spread of his cancer 
to his bones and hastened his demise.  The Board notes that 
the record contains a December 2004 letter from the veteran's 
physician stating that the veteran's previous back problems 
could have contributed to his severe pain and certainly could 
have hastened his demise.  The Board finds that this medical 
opinion is speculative, in that the physician found that the 
veteran's service-connected disability merely could have 
hastened his demise.  A finding of service connection may not 
be based on a resort to speculation or remote possibility.  
Bloom v. West, 12 Vet. App. 185, 186-87 (1999); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In addition, the 
letter does not include any rationale for the medical opinion 
expressed.  In any event, while the record does establish 
that the veteran complained of low back pain during his 
cancer treatment, it does not contain evidence to establish 
that his service-connected low back disability contributed 
substantially or materially to the cause of death.  

In essence, the evidence in unequivocally supporting of the 
claim is limited to the appellant's own statements.  The 
Board recognizes the sincerity of the appellant's belief in 
the merits of the claim; however, laypersons, such as the 
appellant, are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

In view of the fact that the cancer which took the veteran's 
life has not been shown by medical evidence to have been 
related to service, and the fact that none of the veteran's 
service-connected disabilities were certified as an immediate 
or contributory cause of death, and the absence of any 
specific probative medical evidence otherwise supportive of 
the claim for service connection for the cause of the 
veteran's death, the Board must conclude that the 
preponderance of the evidence is against the claim.  
Accordingly, this appeal will be denied.  


DIC Benefits Under 38 U.S.C.A. § 1318

The appellant also asserts that she is entitled to DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 since the 
veteran was granted TDIU prior to his death.

VA will pay death benefits to the surviving spouse in the 
same manner as if the veteran's death were service connected 
if his death was not the result of his own willful misconduct 
and, at the time of death, he was receiving, or was entitled 
to receive, total disability compensation for continuous 
period of at least 10 years immediately preceding death; or 
he was receiving, or was entitled to receive, total 
disability compensation continuously since his release from 
active duty and for at least 5 years immediately preceding 
his death.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 
3.22(a) (2006).

The term "entitled to receive" means that at the time of his 
death, the veteran had service-connected disability rated as 
totally disabling but was not receiving compensation because 
1) VA was paying the compensation to his dependents; 2) VA 
was withholding the compensation to offset an indebtedness; 
3) he had applied for compensation but was not receiving 
total disability compensation due solely to clear and 
unmistakable error in a VA decision; 4) he had not waived 
retired or retirement pay in order to receive compensation; 
5) VA was withholding payments as required by law.  38 C.F.R. 
§ 3.22 (b) (2006).

The appellant has not alleged, and the evidence does not show 
that the veteran was entitled to receive 100 percent 
compensation for the 10 year-period immediately preceding his 
death but was not receiving such compensation for any of the 
reasons enumerated in 38 C.F.R. § 3.22(b).

In the present case, the veteran was granted TDIU in a March 
2003 rating decision, effective October 5, 2002 (more than 20 
years after discharge from service).  Thus, the effective 
date of the total disability compensation is only one and a 
half years prior to the veteran's death in June 2004.  In 
addition, the veteran separated from his second period of 
active duty service in December 1980 and was therefore not in 
receipt of total disability compensation continuously since 
his release from active duty.

There has been no allegation of clear and unmistakable error 
in any prior decision, nor has the appellant asserted such.  
In essence, the facts of this case are not in dispute and the 
law is dispositive.  Accordingly, the claim will be denied 
because of the absence of legal merit.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
denied.




____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


